Citation Nr: 1009006	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  07-16 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right foot 
disability.

2.  Entitlement to service connection for a right foot 
disability.

3.  Entitlement to an increased rating for laceration scars, 
second and third fingers, right hand, rated as 10 percent 
disabling.

4.  Evaluation of bilateral hearing loss disability, rated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from September 1970 to 
September 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

A hearing in front of the undersigned Acting Veterans Law 
Judge was held in November 2009.  A transcript of the hearing 
has been associated with the claim file.

The Board notes that at the hearing the appellant raised the 
issue of an increased rating for his service-connected 
tinnitus and of entitlement to service connection for a back 
disability and knee disability as secondary to a foot injury.  
These issues, which have not been developed and adjudicated 
by the RO, are REFERRED to the RO for appropriate action.

The issues of entitlement to service connection for a right 
foot disability, entitlement to an increased rating for scars 
of the second and third finger of the right hand, and the 
evaluation of bilateral hearing loss disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 1974 RO rating decision denied 
service connection for residuals of a right foot injury on 
the basis of no current disability.

2.  The evidence submitted since the RO's January 1974 
decision is new and material as it includes medical opinion 
of a current right foot disability related to service.


CONCLUSIONS OF LAW

1.  The January 1974 decision, which denied service 
connection for residuals of a right foot injury, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2009).

2.  The evidence received since the January 1974 decision, 
which denied service connection for residuals of a right foot 
injury, is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the appellant's claim for service 
connection for a right foot disability is being reopened.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

New and Material

Service connection for residuals of a right foot injury was 
denied in a January 1974 RO rating decision on the basis that 
a right foot injury was not shown in service and that there 
was no evidence of a current disability of the right foot.  
The appellant did not appeal the decision and it became 
final.

At the time of the decision, the record included service 
treatment records (STRs) and a VA examination of December 
1973 which showed no abnormality of the right foot.  The 
examination further noted the appellant stated he had no 
problems with his right foot.  However, the Veteran did 
report dropping an item on his right foot in service.

Submitted since the RO's January 1974 is an October 2006 
letter from the appellant's chiropractor stating the 
appellant now suffers from chronic foot instability related 
to inservice injury.  

The RO's January 1974 decision is final based upon the 
evidence then of record.  A prior final decision will be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board 
notes that, at the time of the prior denial, there was no 
evidence of a right foot disability.  Since that 
determination the appellant has introduced evidence of a 
right foot disability in the form of a private physician's 
letter of October 2006 which states the appellant now suffers 
from chronic foot instability related to inservice injury.  
This evidence is relevant and probative to the issue at hand.  
The evidence clearly cures an evidentiary defect that existed 
at the time of the prior decision, namely the existence of a 
right foot disability.  See 38 C.F.R. § 3.156.  Based upon 
the reason for the prior denial, the additional evidence is 
new and material and the claim is reopened. 


ORDER

The application to reopen the claim for service connection 
for residuals of a right foot disability is granted.



REMAND

At the Travel Board hearing of November 2009, the appellant 
testified that he had a VA examination in the late 1980's at 
the Muskogee VA Hospital.  The record currently contains VA 
examinations dated in December 1973, September 1993, and 
February 2006.  However, there is no VA examination report 
from the 1980's.  Therefore, the Board believes there may be 
outstanding VA records which should be obtained and 
associated with the claim file.

Furthermore, the appellant testified that he had recently 
undergone a job physical examination wherein he had an 
audiological examination.  The Board notes that this physical 
is not of record.  A copy of the same should be obtained and 
associated with the claim file.  

Moreover, at the hearing, the appellant testified that he had 
been treated for his feet by Dr. T.T. and Dr. A.M.  He 
further testified that he had been treated by Dr. T.S.N. for 
his hand.  A review of the record shows that there are 
letters from Dr. T.T. and Dr. A.M of record, but no treatment 
records.  Moreover, only one treatment record form Dr. T.N. 
has been associated with the claim file.  The Board notes 
that the appellant was not clear at the hearing whether all 
treatment records had been obtained.  Moreover, he at times 
seemed to state that the records did not contain relevant 
evidence.  However, he did state that the physicians had 
treated him for disabilities associated with the issues 
currently on appeal.  Therefore, the Board believes there may 
be outstanding evidence which is relevant to the appellant's 
claim.  To ensure the Board has met its duty to assist and to 
ensure due process, all outstanding private treatment records 
should be obtained and associated with the claim file.  

At his hearing, the appellant testified he wanted to be 
service-connected for a disability of the right 1st finger.  
Notably, the STRs contain conflicting assessments as to 
whether the Veteran's laceration injury involved the 1st 
right finger.  See generally STR dated October 9, 1970; June 
1973 separation examination "NOTES" section.  

The issue of whether service connection is warranted for 
laceration injury of the right 1st digit is inextricably 
intertwined with the claim for an increased rating for 
laceration scars of the right 2nd and 3rd fingers current on 
appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  In 
this respect, the schedular criteria for evaluating digit 
disabilities vary according to how many service-connected 
digits are involved.  See generally 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5230. 

Accordingly, the Board finds that examination is warranted to 
determine the nature and severity of the Veteran's service-
connected laceration injuries to the right digits.  In light 
of the allegation of a worsening of hearing acuity since the 
last VA examination, the Board also finds that additional 
audiology examination is warranted.  See VAOPGCPREC 11-95 
(Apr. 7, 1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all treatment 
records from the Muskogee VA Hospital 
for treatment of the appellant during 
the 1980's, to include a specific 
request for any VA examinations 
conducted during the 1980's.  
Additionally, the RO should obtain 
current VA clinical records, if any.  
Any records obtained should be 
associated with the claim file.  If no 
records are available, the RO should 
clearly state so for the record.  

2.  The RO should obtain a copy of the 
job physical the appellant recently 
underwent and copies of all treatment 
records from all of the appellant's 
treating physicians including, Dr. 
A.M., Dr. T.T., and T.S.N., D.O.

3.  After the above development has 
been completed, the appellant should 
then be afforded VA audiology 
examination to determine the current 
severity of his bilateral hearing loss.  
All pertinent symptomatology and 
findings should be reported in detail, 
and all appropriate studies should be 
performed.

4.  The appellant should also be 
afforded appropriate VA examination to 
determine the nature and etiology of 
his claimed residuals of a right foot 
injury.  The claims folder must be made 
available to the examiner for review.

Following completion of the 
examination, the examiner should 
specifically comment as to whether the 
appellant currently suffers from any 
right foot disability, and, if so, 
whether that disability at least as 
likely as not had its origin during his 
period of active military service or 
was a result of an injury in service.

The examiner is hereby advised of the 
Board's determination that the Veteran 
credibly described an injury to his 
right foot due to a falling object in 
service, as reflected in the December 
1973 VA examination report.  The Board 
further finds that the Veteran's report 
of a right foot/ankle injury requiring 
casting is not consistent with the 
current evidentiary record, although 
STRs reflect an injury to the left 
ankle in September 1972.

A complete rationale for any opinion 
rendered must be provided.  If the 
examiner cannot provide opinion without 
resort to speculation, the examiner 
must provide a rationale as to why an 
opinion would be speculative.

5.  The appellant should also be 
afforded appropriate VA examination to 
determine the current nature and 
severity of his service-connected 
laceration scars, 2nd and 3rd fingers, 
right hand, and potentially service-
connected injury to the right 1st 
finger.  The claims folder must be made 
available to the examiner for review

With regard to the right 1st finger, the 
examiner is requested to provide 
opinion as to whether it is at least as 
likely as not that the Veteran has 
current residuals from a laceration 
injury to the right 1st finger?  

With regards to the scars of the 
fingers in the right hand, the examiner 
should:  

a) describe the size of each scar 
in inches and centimeters; 

b) indicate whether the scars 
cause any functional loss, and if 
so, indicate the extent of the 
limitation of function expressed 
in terms of degree of loss of 
use, limitation of range of 
motion, ankylosis etc.;

c) indicate whether the scars are 
unstable or painful; and

d) whether the laceration 
injuries result in any current 
muscle/ligament disability of the 
2nd and 3rd right fingers (and 
right 1st digit if deemed service-
connected), to include 
"trigger" finger.

The claims folder must be made 
available to and reviewed by the 
examiners prior to completion of the 
examinations.  Moreover, a notation to 
the effect that this record review took 
place must be included in the 
examination reports.

A complete rationale for any opinion 
rendered must be provided.  If the 
examiner cannot provide opinion without 
resort to speculation, the examiner 
must provide a rationale as to why an 
opinion would be speculative.

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the 
RO should adjudicate the issue of 
entitlement to service connection for 
laceration injury to the right 1st 
digit.  If the claim is denied, the RO 
should advise the Veteran and his 
representative of the steps necessary 
to appeal this determination.

7.  Thereafter, the RO should 
readjudicate the issues on appeal.  
Should the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with 
a Supplemental Statement of the Case 
(SSOC) and an appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


